The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 6/27/2022 in response to the Office Action of 4/28/2022 is acknowledged and has been entered.  Claims 1,4-7 are pending.  Claims 2-3 have been cancelled.  Claims 6-7 are newly added. Claims 1,4-5 have been amended. 
Claims 1,4-7 are pending and examined.
Priority
The instant application 16513818 is a divisional of 14/264,286 filed on 4/29/2014 claims benefit of 61/817195 filed 4/29/2013.  

Amended claims are directed to a kit and have been amended to comprise  polypeptides of SEQ ID NO’s 1-6, along with additional anti-CD28 antibody (new claim 6) and anti-CD49d antibody (new claim 7) which necessitates the following new grounds for rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1,4-7 are rejected under 35 U.S.C. 103(a)  as being unpatentable over Kelleher et al., (US 2009/0221005, IDS Reference), Arend et al. (IDS Reference) and  Zuk et al.  (US 4,208,479, IDS Reference) in view of Ravn et al.(of record).
Kelleher et al. teach throughout the patent, reagents for obtaining a stimulated human cell preparation to detect the expression of cell surface markers, CD134 and CD25 wherein the reagents comprise a M. tuberculosis antigen preparation such that  ESAT-6 and CFP-10 peptides[0041] and/or a mitogen as for example stimulatory antibodies CD28 and CD49d [0075] (instant claims 6-7)   Kelleher et al. further teach flow cytometry reagents for detecting CD25 and CD134 co-expressed in CD8+ cells and/or CD4+cells i.e. fluorescent antibodies i.e. anti-CD8 antibody, a fluorescently labeled anti-CD25 antibody, and a fluorescently labeled anti-CD134 antibody to obtain a labeled cell preparation, [0072] [0062][0078].  Additional reagents include fluorescently labeled anti-CD3, fluorescently labeled anti-CD4[0072] (instant claims 4-5).
While ESAT-6 and CFP-10 polypeptides (full sequence) comprise the peptide sequences of claim 1, Kelleher et al. is silent using ESAT-6 and CFP-10 peptides as claimed and placing reagents in a kit.
Zuck et al. throughout the publication the benefits of placing the necessary reagents together in a kit for performing an assay for convenience and accuracy as taught by Zuk et al. (column 22, lines 20-68).
Arend et al. teach throughout the publication and especially in Abstract, peptides spanning the amino acid sequence of each ESAT-6 and CFP antigens have potency equivalent to that of whole ESAT-6 and CFP antigens for sensitive and specific detection of M.tuberculosis infection, having the advantages of faster production at lower cost.  The ESAT-6 peptides include p1 (amino acids 1-20) identical to the instant SEQ ID 1, p4, (amino acids 31-50) identical to the instant SEQ ID 2, p7 (amino acids 61-80) identical to the instant SEQ ID 4,; CFP 10 p6 (amino acids 51-70) identical to the instant SEQ ID 5,; CFP 10 p8 (amino acids 71-90) identical to the instant SEQ ID 6, see an alignment below

#1 MTEQQWNFAGIEAAASAIQG 20
   ||||||||||||||||||||
   MTEQQWNFAGIEAAASAIQG 
#2 EGKQSLTKLAAAWGGSGSEA 20
   ||||||||||||||||||||
   EGKQSLTKLAAAWGGSGSEA 20

 #4TATELNNALQNLARTISEAG 20
   ||||||||||||||||||||
   TATELNNALQNLARTISEAG 20

#5 AQAAVVRFQEAANKQKQELD 20
   ||||||||||||||||||||
Db AQAAVVRFQEAANKQKQELD 50

#6  EISTNIRQAGVQYSRADEEQ 20
    ||||||||||||||||||||
Db  EISTNIRQAGVQYSRADEEQ 89

It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill to have motivated Kelleher et al. to place all necessary reagents in a kit, as taught by Zuk et al. for convenience and improving reproducibility, wherein the reagents include the ESAT-6 and CFP-10 peptides of Arend et al..  Because Arend et al. teach using a mixture of that  ESAT-6 and CFP-10 peptides is an equivalent to using  ESAT-6 and CFP-10 one of ordinary skill in the art would have found it obvious to use such peptides as reagents in the methods of Kelleher et al.  One would be motivated to do so as production and purification of recombinant antigens is laborious and costly, to save time and cost as taught in Arend et al. (Abstract). 
Kelleher et al., Arend et al. and  Zuk et al.  do not specifically teach ESAT 42-65.
Ravn et al teach throughout the publication and especially in  Abstract and Figure 4, specificity of T cell responses to ESAT-6 peptides in PMBC samples in human tuberculosis subject form various geographic regions (Figure 4) wherein ESAT 42-65 is an immune-dominant epitope in TB patients from some regions i.e. Danish and Ethiopian.    
It would have been prima facie obvious, before the effective filing of the claimed invention, to have modified the kit of Kelleher et al., Arend et al. and Zuk et al. to include ESAT 42-65 taught in Ravn et al because such peptide is an immunodominant epitope recognized by Danish and Ethiopian TB patients as taught in Ravn et al, to increase the utility of the assay.
One would be motivated to do so, to increase the sensitivity of the assay for  specific detection of M.tuberculosis infection of in certain demographics where the response to the ESAT 42-65 peptide was the significantly higher than other peptides (Ravn et al ,page 641, right first paragraph).  
The amino-acid sequence of ESAT 42-65 peptide is identical the instant ESAT 42-65 peptide consisting the amino-acid sequence as set forth in the instant SEQ ID NO:3 as shown by the amino acids of overlapping peptides of Arend et al (table 1). 
In addition, It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06.  In this case it is prima facie obvious to combine the ESAT-6 and CFP antigens composition of Kelleher et al., Arend et al as modified by Ravn et al in a kit, as the ESAT-6 and CFP antigens composition of Kelleher et al., Arend et al in view of Ravn et al are taught to by prior art to be useful for same purpose specific detection of M.tuberculosis infection and because combining reagent in kits is advantageous as taught in Zuk.  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.
Claims 1,4-7 are rejected under 35 U.S.C. 103(a)  as being unpatentable over Escalante et al.  (Abstract May 2012, IDS reference), Kelleher et al.(of record)   and Scarpellini (Journal of clinical Microbiology 2004; p 3469-3474, of record ) in view of Zuk et al.  and in further view of Rqvn et al.  as evidenced by Arend et al. 
Escalante et al.  teach throughout the poster, flow cytometric reagents for evaluating the detection of antigen specific activated CD3 CD4 and CD8 T-cell co-expressing CD25 and CD134  comprising M. tuberculosis antigen i.e.  RD-1 peptides, and fluorescently  labeled antibodies i.e. fluorescent dye conjugated anti-CD4,anti-CD25,anti-CD134.  
Escalante et al.  is silent using ESAT-6 and CFP-10 peptides as claimed and placing reagents in a kit.  Escalante et al.  is silent using fluorescent dye conjugated anti-CD8 antibody.
However, it was well known in the art that RD1 encompasses ESAT-6 and CFP-10 as evidenced by the instant specification (page 11 last paragraph) or as disclosed in  Scarpellini et al.  (1998;Microbiology 144;(pt.11):3195-3203).
In particular, Scarpellini et al. teach ESAT-6 and CFP-10 belong to the RD-1 region of the M. tuberculosis complex (page 3469 left last paragraph), wherein both ESAT-6 and CFP-10 and peptides thereof (table 2; page 3472 right last paragraph) elicit a strong T-cell response in subjects with TB including active TB, clinical infections or latent TB (LTBI) (page 3469 right 1st paragraph), wherein the 5 peptides selected by . Scarpellini et al. are identical to instant SEQ ID NO’s 1-2,4-6.   
Kelleher et al. and Zuk et al. are relied upon as in the 103 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Escalante et al.  to place all necessary reagents in a kit, as taught by Zuk et al. for convenience and improving reproducibility for FACS screening immunodiagnosis of TB/LTBI, wherein the reagents comprise RD-1 peptides as taught in  Scarpellini et al.  and fluorescent dye conjugated anti-CD8 antibody suitable for staining CD3 CD8 cells for flow cytometric detection as taught in in Kelleher et al.
One would be motivated to do so as the peptides of Scarpellini et al.  were recognized to elicit a strong T-cell response in subjects with TB/latent and because fluorescent dye conjugated anti-CD8 antibody reagents suitable for staining CD3 CD8 cells for flow cytometric detection were commercially available as taught in Kelleher et al. [0072]. 
Escalante et al. Scarpellini et al. and Zuk et al. do not specifically teach ESAT 42-65.
Rqvn is relied upon as in the 103 rejection above. The amino-acid sequence of ESAT 42-65 peptide is identical the instant ESAT 42-65 peptide consisting the amino-acid sequence as set forth in the instant SEQ ID NO:3 as evidenced by the amino acids of overlapping peptides of Arend et al (table 1). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have modified the kit of Kelleher et al., Arend et al. and Zuk et al. to include ESAT 42-65 taught in Ravn et al as the  M. tuberculosis antigen because such peptide can induce T-cell activation. comparable or higher than the level induced by complete ESAT-6 (Ravn et al ,page 641, right first paragraph).
One would be motivated to do so, to increase the utility of the kit of Escalante et al. Scarpellini et al. and Zuk et al. in demographics where the response to the ESAT 42-65 peptide was the significantly higher than other peptides as taught in Ravn et al ,(page 641, right first paragraph).  
In addition, It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06.  In this case it is prima facie obvious to combine the ESAT-6 and CFP antigens composition of Escalante et al. Kelleher et al. and Scarpellini et al.   modified to include ESAT 42-65 of Rqvn in a kit,  as the ESAT-6 and CFP antigens composition of ESAT-6 and CFP antigens composition of Escalante et al. Kelleher et al. and Scarpellini et al.   modified to include ESAT 42-65 of Rqvn are taught to by prior art to be useful for same purpose specific detection of M.tuberculosis infection  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.
Regarding claims 6-7, Kelleher et al. teach reagents comprise a M. tuberculosis antigen preparation such that  ESAT-6 and CFP-10 peptides[0041] and/or a mitogen as for example stimulatory antibodies CD28 and CD49d [0075].
Claims 1,4-7  are rejected under 35 U.S.C. 103(a)  as being unpatentable over Escalante et al.  (Abstract May 2012, IDS reference) as evidenced by Kelleher et al or Kelleher et al. each in view of WO2013106338 (filed 1-2012).
The applied reference. WO2013106338, has a common inventor/Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kelleher et al. is relied upon as in the 103 rejection above and  is silent using ESAT-6 and CFP-10 peptides as claimed and placing reagents in a kit.
Escalante et al. is relied upon as in the 103 rejection above and  is silent using ESAT-6 and CFP-10 peptides as claimed and placing reagents in a kit.  As Escalante et al. teach throughout the poster, flow cytometric reagents for evaluating the detection of antigen specific activated CD3 CD4 and CD8 T-cell co- expressing CD245 and CD134 comprising M. tuberculosis antigen i.e. RD-1 peptides, and fluorescently labeled antibodies i.e. fluorescent dye conjugated anti-CD4,anti- CD25,anti-CD134., it would have been prima facie obvious for one of ordinary skill to use a_ fluorescent dye conjugated anti-CD8 antibody to stain CD3 CD8 cells for flow cytometric detection as the antibodies were available and routinely used as evidenced by Kelleher et al.
WO2013106338 teach throughout the patent and especially in Abstract methods and materials for identifying  LTBI, wherein reagents are placed in kits.  In particular, WO2013106338 teach the kit comprises reagents for stimulating T  cells including the instant SEQ ID NO’s 1-6, anti-CD28 and an anti-CD49d antibodies (page 3 last paragraph).  
It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill to have motivated Kelleher et al. or Escalante et al. as evidenced by Kelleher et al. to place all necessary reagents in a kit as taught by WO2013106338, for convenience and improving reproducibility, wherein the reagents comprise  the ESAT-6 and CFP-10 peptides of WO2013106338 i.e. SEQ ID NO’s 1-6 to allow for the detection of activated CD3 CD4 and CD8 T-cell co-expressing CD25 and CD134 as SEQ ID NO’s 1-6, anti-CD28 and an anti-CD49d antibodies are suitable reagents for stimulating T cells to identify LTBI as taught in WO2013106338.
It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill to have modified the kit of WO2013106338 to further include a fluorescently labeled anti-CD8 antibody, a fluorescently labeled anti-CD25 antibody, and a fluorescently labeled anti-CD134 antibody (instant claim 1)  a fluorescently labeled anti-CD4 antibody.(instant claim 5) in the kit, as such reagents are taught in Kelleher et al. as useful to identify a quantitative detection of antigen specific CD4 or CD8 Tcell in response to M. tuberculosis to compare with Elispot analyses for a more thorough evaluation. 
Response to applicant arguments
Applicant arguments are directed to newly introduced but are moot in view of the new grounds for rejection.   
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,4-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US PAT 9,678,071 referred as ‘071 in view of Kelleher et al.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite kits comprising identical antigen preparation polypeptides i.e. SEQ DS’s 1-6, comprising the same anti-CD28 and anti-CD49d antibodies.
‘071 does not claim the kit comprises a fluorescently labeled anti-CD8 antibody, a fluorescently labeled anti-CD25 antibody, and a fluorescently labeled anti-CD134 antibody (instant claim 1)  a fluorescently labeled anti-CD4 antibody.(instant claim 5).
Kelleher et al. is relied upon as in the 103 rejection above.
It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill to have motivated ‘071 to further include a fluorescently labeled anti-CD8 antibody, a fluorescently labeled anti-CD25 antibody, and a fluorescently labeled anti-CD134 antibody (instant claim 1)  a fluorescently labeled anti-CD4 antibody.(instant claim 5) in the kit, as such reagents are taught in Kelleher et al. or Ecalante as evidenced by Kelleher et al as useful to identify a quantitative detection of antigen specific CD4 or CD8 Tcell in response to M. tuberculosis to compare  flow cytometry with Elispot analyses for a more thorough evaluation of tuberculosis/LTBI.  
Conclusion
All other objections and rejections recited in the Office Action of 4/28/2022 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641